                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas

                                                                                Bankruptcy Case
                                                                                                19−10926−tmd
                                                                                           No.:
                                                                                   Chapter No.: 7
                                                                                         Judge: Tony M. Davis
IN RE: Orly Genger , Debtor(s)


                      NOTICE OF FILING OF TRANSCRIPT
          AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION
       A transcript of the proceeding held on 10/31/2019 was filed on 12/05/2019. The following deadlines apply:

      The parties have until December 13, 2019 to file with the court a Notice of Intent to Request Redaction of this
transcript. The deadline for filing a request for redaction is December 27, 2019.

      If a request for redaction is filed, the redacted transcript is due January 6, 2020.

       If no such notice is filed, the transcript may be made available for remote electronic access upon expiration of
the restriction period, which is March 5, 2020 unless extended by court order.

     To review the transcript for redaction purposes, you may purchase a copy from the transcriber Exceptional
Reporting Services, Inc. 361 949−2988, or you may view the document at the clerk's office public terminal.




Dated: 12/6/19
                                                                      Barry D. Knight
                                                                      Clerk, U. S. Bankruptcy Court
                                                                      BY: Adam Wallace
                                                   [Notice of Filing of Transcript and of Deadlines Related to Restriction and Redaction (BK)] [NtcftddlrrBKap] ]
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-10926-tmd
Orly Genger                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: wallacea                     Page 1 of 2                          Date Rcvd: Dec 06, 2019
                                      Form ID: 260                       Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2019.
db             +Orly Genger,   210 Lavaca St.,    Unit 1903,    Austin, TX 78701-4582
aty            +John Dellaportas,    Emmet Marvin & Martin LLP,    120 Broadway 32nd FL,
                 New York, NY 10271-3291
aty            +Michael Bowen,    Kasowitz Benson Torres LLP,    1633 Broadway,   New York, NY 10019-6708
               +ERIC J. TAUBE, ESQ.,    Waller Lansden Dortch & Davis,    100 Congress Ave., Suite 1800,
                 Austin, TX 78701-4042

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Michael Bowen,   Kasowitz Benson Torres LLP,   1633 Broadway,                      New York, NY 10019-6708
                                                                                                                 TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 5, 2019 at the address(es) listed below:
              Aaron Michael Kaufman    on behalf of Creditor Arie Genger akaufman@dykema.com,
               dandreacchi@dykema.com;pelliott@dykema.com
              Brian Talbot Cumings    on behalf of Attorney    Graves Dougherty Hearon & Moody P.C.
               bcumings@gdhm.com, ctrickey@gdhm.com
              Brian Talbot Cumings    on behalf of Trustee Ron Satija bcumings@gdhm.com, ctrickey@gdhm.com
              Constantine "Dean" Pamphilis    on behalf of Interested Party    Kasowitz Benson Torres LLP
               DPamphilis@kasowitz.com, courtnotices@kasowitz.com
              Danielle Nicole Rushing    on behalf of Creditor Arie Genger drushing@dykema.com,
               lvasquez@dykema.com;docketsat@dykema.com
              Deborah D. Williamson    on behalf of Creditor Arie Genger dwilliamson@dykema.com,
               mlongoria@dykema.com;docketsat@dykema.com
              Jay Ong    on behalf of Plaintiff    Michael Oldner, as Trustee of The Orly Genger 1993 Trust
               jong@munsch.com, amays@munsch.com
              Jay Ong    on behalf of Interested Party    The Orly Genger 1993 Trust jong@munsch.com,
               amays@munsch.com
              Michael Paul Bowen    on behalf of Creditor    Kasowitz Benson Torres LLP mbowen@kasowitz.com,
               courtnotices@kasowitz.com
              Michael Paul Bowen    on behalf of Interested Party    Kasowitz Benson Torres LLP
               mbowen@kasowitz.com, courtnotices@kasowitz.com
              Raymond W. Battaglia    on behalf of Creditor Eric Herschmann rbattaglialaw@outlook.com
              Ron Satija    rsatija@satijatrustee.com,
               ecf@satijatrustee.com;rs135@trustesolutions.com;RS135@trustesolutions.net;rsatija@ecf.inforuptcy.
               com;laura@satijatrustee.com
              Ryan Brent DeLaune    on behalf of Creditor    SureTec Insurance Company
               ryan.delaune@clarkhillstrasburger.com, yvette.squirrell@clarkhillstrasburger.com
              Sabrina L. Streusand    on behalf of Creditor Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Sabrina L. Streusand    on behalf of Creditor    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Plaintiff    TPR Investment Associates, Inc.
               streusand@slollp.com, prentice@slollp.com
              Sabrina L. Streusand    on behalf of Plaintiff Sagi Genger streusand@slollp.com,
               prentice@slollp.com
              Shelby A. Jordan   on behalf of Plaintiff     D&K GP LLC sjordan@jhwclaw.com, ecf@jhwclaw.com
              Shelby A. Jordan   on behalf of Interested Party Dalia Genger sjordan@jhwclaw.com,
               ecf@jhwclaw.com
District/off: 0542-1         User: wallacea             Page 2 of 2                  Date Rcvd: Dec 06, 2019
                             Form ID: 260               Total Noticed: 4


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Shelby A. Jordan   on behalf of Plaintiff Dalia Genger sjordan@jhwclaw.com, ecf@jhwclaw.com
              Shelby A. Jordan   on behalf of Interested Party   D&K GP LLC sjordan@jhwclaw.com,
               ecf@jhwclaw.com
              Thomas A Pitta   on behalf of Creditor Sagi Genger tpitta@emmetmarvin.com
              United States Trustee - AU12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 23
